Title: From Abigail Smith Adams to John Quincy Adams, 26 November 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy Novbr 26th 1816
				
				I think I will not give to any passenger any Letters, unless a Letter of introduction, for however urgent they are to be charged with them, I find frequently that they lay months before they are deliverd. If my Letters cannot have the Novelty of youth to recommend them, They will lose their most valuable quality, and be very dull in their old Age—like a twice told tale, and very like, better told by others. even that which is most dear to absent Friends, a knowledge of their health and fire side occurrences, lose their value—six months after they are relatedMr Brooks might have forwarded the Letters much sooner—The Galen is to sail within a day or two; more than a month since; I gave Letters to mr Forbes; who said he should go immediatly and last week he saild—Mr Alxandr Everet, your former prottagee & his Lady are to go in her—He is really Benedict, the married Man at last. the Ladies have been ready to shake him in a Blanket for his Seven Years courtship, and report says the parents of the Lady, who is highly spoken of, were desirous of breaking off the match, but she was true as the needle to the pole and Hymen has at last united them. and is it not better, to show your moderation to all men? than by a  precipitate Step, plunge yourself, and those whose happiness you are seeking into difficulties? This is a lesson—as you well know, which was inculcated upon you 25 years ago; and upon your Brothers after you—how well attended to, in some instances, time has shewn. I have the same to go over again with some of my Grandchildren—or rather to one who would be so.To an uncommon solidity, at the Age of 23, is united one of the, “kindest tenderest Hearts, which pity knows” with mind and manners modest and correct, and with a character as an officer and Gentleman, unimpeached—Such is Lieut Clark, who has formed a strong and ardent attachment for your Neice Susan B Adams, and who would soon be united to her, if prudential reasons did not forbid—in concequence of which he has left the Independence, lyeing inactive in our harbour, and by permission is gone to join Commodore Chauncys ship in the Medeterranean in hope’s by active service to be in the way of promotion—The News papers inform us, that you are to be recalld, and made Secretary of State &c &c—this is circulated through all the papers, far and near. I receive compliments &c upon the occasion some I beleive very sincere. many inquiries are made whether I am informd of it, to which I replie, that I know nothing but what the News papers relate unless what I do not think to proper to tell, viz a message from the President, by the Secretary of the Navy, that if mr A. returnd, that office would be offerd to him–I should rejoice in any honorable circumstance that would bring you, to your Native Country–I must now acknowledge your Letters of Sept 28th No 97, and october 5th No 98. I hope you are not as incorrigible as you represent yourself—for a dirty old Man, is worse than a slovenly young one—The only line which I remember in ossian, is that old Age is dark, and unlively” and this my Glass, who is no flatterer repeats every time I have occasion to consult it—I am not without some expectation that mr munroe will have the vote of some, if not all of our Electors—notwithstanding the exertions of the Boston Rebel to prevent it—I must close my Letter, or I shall not be able to discharge a Debt which I owe to your better halfwe are all well, / affectionatly your Mother—
				
					A—
				
				
			